Citation Nr: 0009357	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral pes planus.

2.  Whether a claim for entitlement to service connection for 
bilateral pes planus is well grounded.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for tinea pedis, 
claimed as a skin condition of the hands and feet.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a left great toe 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for bilateral pes planus.  The veteran also 
appeals a February 1998 rating action rendered by the RO 
wherein service connection for tinea pedis, a left ankle 
disability, and a left great toe disability were denied.



FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied by 
means of an August 1973 rating decision. 

2.  At a March 1997 RO hearing, the veteran testified that 
his pes planus increased in severity during his active 
military service.  These statements bear directly on the 
claim of service connection for bilateral pes planus and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for entitlement to service connection for 
bilateral pes planus has been developed. 

4.  Pes Planus is noted on the veteran's examination upon 
entry to active duty. 

5.  The evidence does not show that the veteran's pes planus 
increased in severity during his active military service. 

6.  Tinea pedis, claimed as a skin condition of the hands and 
feet, was not shown in service.

7.  A left ankle disability is not shown in service.

8.  A nexus between a current left great toe disability and 
an inservice disability or injury of the left great toe is 
not shown.  


CONCLUSIONS OF LAW

1.  The August 1973 rating decision, wherein service 
connection for bilateral pes planus was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp 1999).

2. The evidence received subsequent to the August 1973 rating 
decision serves to reopen the veteran's claim for entitlement 
to service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp 1999); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for bilateral pes planus 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  

4.  The veteran's current bilateral pes planus was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 1991 & Supp 1999); 38 C.F.R. § 3.303, 3.304, 
3.306 (1999).

4.  A claim for service connection for tinea pedis is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

5.  A claim for service connection for a left ankle 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

6.  A claim for service connection for a left great toe 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for bilateral pes planus.  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Governing statutes and regulations stipulate that a 
veteran is presumed to be in sound condition when he enters 
service, other than for defects noted on his service entrance 
examination. This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service. 38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(b) (1999).  The presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service. Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993) 

Service connection for bilateral pes planus was denied by the 
RO by means of an August 1973 rating decision.  The veteran 
was furnished with notice of the decision in August 1973.  At 
that time, the RO considered the evidence of record, which 
included the veteran's service medical records and the report 
of a June 1973 VA examination.  The record does not show that 
a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of August 1973 became 
final in August 1974 (one year after notification).  
38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the August 1973 rating 
decision includes post service VA treatment records.  The 
medical evidence shows a history of bilateral pes planus 
along with other foot conditions; however, the VA medical 
records do not indicate an etiology of his pes planus.  To 
reiterate, "new" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  With respect to the veteran's pes planus, the 
Board finds that the VA medical records submitted since the 
issuance of the August 1973 decision are not "new."  They 
are merely cumulative of information previously considered at 
the time the August 1973 rating action was issued and do not 
present any new information regarding the etiology of this 
disability.

The pertinent evidence submitted subsequent to the August 
1973 also includes testimony given at a March 1999 RO 
hearing.  This information is "new" as it presents evidence 
that had not previously been considered at the time of the 
August 1973 rating action.  The veteran testified that he had 
flat feet prior to enlistment.  He stated that he was told 
that he would have to deal with his condition and was given 
standard issue Army boots.  He stated that he had to put 
insoles in his boots.  He indicated that he did not have 
access to insoles and his feet became irritated.  With regard 
to his current condition, he stated that he has no arch and 
develops hard calluses on his feet.  The veteran's pes planus 
is the type of condition that lends itself to observation by 
a lay witness.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  The veteran's new statements regarding the 
continuity of symptomatology (i.e., pain) in connection with 
his feet are competent because they relate to an observable 
condition.  Similarly, the statements are "material" as 
they bear directly and substantially upon the specific matter 
under consideration and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the evidence submitted subsequent to the August 
1973 rating decision is sufficient to reopen the veteran's 
claim for service connection for bilateral pes planus as it 
presents evidence that bears directly and substantially upon 
the specific matter under consideration and is neither 
cumulative nor redundant.  Additionally, the new evidence, in 
connection with evidence previously assembled is of such 
significance that it must be considered in order to fairly 
decide the merits of the appellant's claim.  Accordingly, 
pursuant to 38 C.F.R. § 3.156 (1999) the issue of entitlement 
to service connection for bilateral pes planus is reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  This question will be addressed below.


II.  Entitlement to service connection for bilateral pes 
planus, tinea pedis, 
a left ankle disability, and a left great toe disability.

As stated previously, "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp 
1999). 

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Service connection for pes planus

Having reopened the veteran's claim of entitlement to service 
connection for a bilateral pes planus, it is necessary for 
the Board, to adjudicate his claim based on all the available 
evidence.  See Elkins, supra, and Winters, supra

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1999); that is, he has presented a claim that is 
plausible.  The report of the veteran's entrance examination 
in March 1971 indicates that the veteran had first degree pes 
planus.  As stated previously, the veteran testified at a 
March 1997 RO hearing that his pes planus increased in 
severity during his active service in Vietnam where he was 
unable to wear insoles.  Post service VA medical evidence 
shows that he currently has pes planus.   

The veteran has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999), 
has been satisfied.

The veteran contends that his bilateral pes planus was 
incurred in or aggravated by service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

To reiterate, governing statutes and regulations stipulate 
that a veteran is presumed to be in sound condition when he 
enters service, other than for defects noted on his service 
entrance examination. 38 U.S.C. §§ 1111, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(b) (1999).  The veteran's 
March 1971 service enlistment examination found that the 
veteran had pes planus.  Since the presence of bilateral pes 
planus was noted upon entrance examination, a presumption of 
soundness with respect to that condition does not apply. 
Therefore, in order to establish service connection for that 
disability, the evidence must show that the pes planus 
increased in severity during service.

While the veteran's service medical record show chronic scars 
on the veteran's lower extremities in March 1971; treatment 
for a sprained ankle in May 1972 and September 1972; and 
right knee pain in October 1972, the veteran's service 
medical records are silent for any additional treatment, 
complaint, or diagnosis of bilateral pes planus.  The 
veteran's February 1973 service separation examination found 
normal feet, and the veteran indicated that he was in good 
health. 

The Board finds that the veteran's bilateral foot disability, 
which preexisted prior to his entry to service, was not 
aggravated in service as the evidence does not show that the 
disability underwent an increase in severity during service.  
While the veteran currently contends that his pes planus 
increased in severity during active duty, the contemporary 
medical evidence, consisting of the veteran's service medical 
records, shows that the condition was not permanently 
aggravated by service.  VA post service treatment records, 
while indicating complaints of pain in his feet attributable 
to his pes planus as well as other non-service connected 
conditions such as tinea pedis, a left ankle disability, and 
a left toe disability, do not contain any medical opinion 
suggesting that the veteran underwent any permanent increase 
in the severity of his bilateral pes planus as a result of 
his service.

Accordingly, the Board finds that the veteran's bilateral pes 
planus was not incurred in or aggravated by service and the 
criteria for entitlement to service connection for bilateral 
pes planus are not met.  The veteran's claim of entitlement 
to service connection for bilateral pes planus is therefore 
denied.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


B.  Service connection for tinea pedis.

The veteran contends that he has tinea pedis, claimed as a 
skin condition of the hands and feet, which he attributes to 
his active duty service.  With regard to this claim for 
service connection, the determinative issues presented are 
(1) whether the veteran had tinea pedis during service; (2) 
whether he currently has tinea pedis; and if so, (3) whether 
his current tinea pedis is etiologically related to his in 
service tinea pedis.

After a review of the evidence, the Board finds that the 
veteran contention is not supported by the evidence.  
Accordingly, his claim of entitlement to service connection 
for tinea pedis fails. 

As set forth above, in order to present a well grounded 
claim, the evidence must show that the veteran had tinea 
pedis during active duty.  Service medical records are silent 
for any complaint, treatment, or diagnosis of any skin 
condition of the hands and feet during active duty.  A 
February 1973 separation examination report indicates that 
his skin was normal.  The earliest evidence of any complaint, 
treatment, or diagnosis of tinea pedis is contained in a July 
1977 VA medical record indicating a diagnosis of tinea pedis.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for tinea pedis could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  

The veteran testified at RO hearings in January 1998 and 
March 1999.  He stated that while serving in Vietnam he was 
developed a fungus infection and jungle rot.  He indicated 
that he informed a medic and was informed to treat the skin 
condition with creams and power.  This treatment apparently 
did not produce positive results due to the wet environmental 
conditions.  He indicated that he has had trouble with the 
skin on his hands and feet continuously since his release 
from active duty.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
of tinea pedis during active duty.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current tinea pedis to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that, while the veteran has reported 
that his symptoms began in Vietnam to various health care 
providers, an unenhanced report of a medical history, 
transcribed by a medical examiner, does not constitute 
"competent medical evidence" sufficient to "well ground" a 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
stated above, no health care provider has linked his current 
tinea pedis to his active military service.  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

C.  Service connection for a left ankle disability.

The veteran contends that he has a left ankle disability, 
which he attributes to his active duty service.  With regard 
to this claim for service connection, the determinative 
issues presented are (1) whether the veteran had a left ankle 
disability or injury during service; (2) whether he currently 
has a left ankle disability; and if so, (3) whether his 
current left ankle disability is etiologically related to his 
inservice left ankle disability or injury. 

After a review of the evidence, the Board finds that the 
veteran contention is not supported by the evidence.  
Accordingly, his claim of entitlement to service connection 
for a left ankle disability fails. 

As set forth above, a well grounded claim requires evidence 
of an inservice disease or injury.  Service medical records 
are silent for any complaint, treatment, or diagnosis of a 
left ankle disability or injury during active duty.  
Similarly, the report of the veteran's February 1973 
separation examination and a VA examination report of June 
1973 are silent for any disability of the left ankle.

The Board notes the veteran's testimony at the January 1998 
and March 1999 RO hearings in which he indicates that he 
twisted his ankle in Vietnam at Firebase Tinsel.  The Board 
notes that the veteran, while entirely competent to report 
his symptoms both current and past, has presented no clinical 
evidence or medical opinion of an inservice left ankle 
disability or injury.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to the existence 
of an inservice left ankle disability to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a left ankle disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp 1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

D.  Service connection for a left great toe disability

The veteran also contends that he has a left great toe 
disability, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a left great toe disability or injury to his left great 
toe during active service; (2) whether he currently has a 
left great toe disability; and if so, (3) whether his current 
left great toe disability is etiologically related to his 
inservice left great toe injury or disability.

After a review of the evidence, the Board finds that the 
veteran contention is not supported by the evidence.  
Accordingly, his claim of entitlement to service connection 
for a left great toe disability fails.

At RO hearings in January 1998 and March 1999, the veteran 
testified that he injured his left great toe during active 
duty.  He stated that his left great toe was fractured and 
that his nail was knocked off.  He stated that his nail never 
grew back and that a bunion subsequently developed.  

A review of the veteran's service medical records show that 
he had a cut on an unspecified left toe in May 1972.  The 
area of the cut was washed with Tetracycline and Bacitracin.  
He returned the following day for wound cleaning and was to 
continue on medications.  Subsequent service medical records 
are silent for any complaint, treatment, or diagnosis of a 
left great toe disability and the February 1973 separation 
examination report indicates a normal clinical evaluation.  

A VA examination report of June 1973 is silent for any 
complaints or findings relating to the left great toe.  
Subsequent VA medical reports in October 1995 show treatment 
for onychomycosis of both great toes.  Similarly, an April 
1996 VA medical record shows that the veteran underwent a 
bunionectomy of the left great toe.  

While the evidence shows that the veteran had an injury to an 
unspecified left toe during active duty and that he currently 
has a left great toe disability, the evidence does not show a 
nexus, or link, between his current disability and his 
inservice injury.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his current left great 
toe disability and his inservice left toe injury.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current left great toe 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus to an inservice disease or injury, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a left great toe disability 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp 1999).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp 1999), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp 1999) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  However, the evidence does not show 
that any additional evidence exists that is required to 
complete the veteran's application for VA benefits. 

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  Accordingly, VA is under 
no duty to assist the veteran in developing his claims, as 
they are not well grounded.  The Board must point out that 
the veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral pes 
planus; having been reopened, the claim for entitlement to 
service connection for bilateral pes planus is well grounded.  
Service connection for pes planus is denied.  Service 
connection for tinea pedis is denied.  Service connection for 
a left ankle disability is denied.  Service connection for a 
left great toe disability is denied.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

